Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub # 2019/0130993) 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Kim et al. teach an apparatus comprising: 
a potential failure information generation circuit configured to generate potential failure information by detecting, based on first 5failure information on a first failed signal line and second failure information on a second failed signal line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061, 0065-0070 where failure info generated by the 1142 are stored in fail address register 1320_1, 1320_2…through signal line); and
 a flag generation circuit configured to generate a flag by 10comparing the potential failure information with redundancy repair information or with normal repair information for repairing a failed signal line in a memory region. (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061, 0065-0070 where 1345 is flag generation circuit).  
Even though Kim et al. teach first and second fail signal line but silent exclusively about whether the first failed signal line and the second failed signal line are adjacent to each other. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. where first fail signal line between 1320_1 and 1341_1 and second fail signal line between 1320_2 and 1341_2 are parallel and would be considered adjacent  in order to generate final flag info by the unit 1345  and to repair the fail memory with redundancy memory for improving yield (see paragraph 0003).

Regarding claim 2, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the potential failure information generation circuit receives the first and 15second failure information in a repair mode, the first failure information includes memory region information and address information on the first failed signal line, and the second failure information includes the memory region information and the address information on the second failed signal line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058).

Regarding claim 3, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Kim et al. further teach wherein the potential failure information generation circuit generates the potential failure information when, based on the first and second failure information, the memory region information on the first failed 33PA4655-0 signal line and the memory region information on the second failed signal line are the same as each other and the address information on the first failed signal line and the address information on the second failed signal line have successive combinations (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061).  

Regarding claim 4, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 2 on which this claim depends.
Kim et al. further teach wherein the potential failure information generation circuit generates the potential failure information based on the first and second failure information, and the potential failure information includes memory 10region information and address information on a failure-adjacent signal line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045).  

Regarding claim 5, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 4 on which this claim depends.
Kim et al. further teach wherein the potential failure information generation circuit generates the 15potential failure information based on the first and second failure information, the memory region information on the failure-adjacent signal line is the same as the memory region information on the first and second failed signal lines, and the address information on the failure-adjacent signal line has a combination successive to the 20address information on the first and second failed signal lines (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052).  

Regarding claim 6, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the flag generation circuit generates the flag by comparing the potential failure information on the failure-adjacent signal line with the 34PA4655-0 redundancy repair information, and the redundancy repair information includes memory region information and address information on a third failed signal line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031).

Regarding claim 7, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Kim et al. further teach further comprising: a first repair circuit configured to repair, when an address on the third failed signal line is input in a column operation, the third failed signal line with a redundancy repair line based on the redundancy repair information, the address information on the third 10failed signal line and the address information on the redundancy repair line being set to be the same as each other (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061).  

Regarding claim 8, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 6 on which this claim depends.
Kim et al. further teach wherein the flag generation circuit activates the flag when, based on the potential 15failure information and the redundancy repair information, the memory region information on the failure-adjacent signal line is different from the memory region information on the third failed signal line and the address information on the failure-adjacent signal line is the same as the address information on the third failed signal 20line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061, 0065).  

Regarding claim 9, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Kim et al. further teach wherein the flag generation circuit generates the flag by comparing the potential failure information on the failure-adjacent signal line with the normal 35PA4655-0 repair information, and the normal repair information includes the memory region information and address information on a fourth failed signal line and a normal repair line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058).  

Regarding claim 10, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Kim et al. further teach further comprising: a second repair circuit configured to repair, when an address on the fourth failed signal line is input in a column operation, the fourth failed signal line with the normal repair line based on the normal repair information, the memory region information on the 10fourth failed signal line and the memory region information on the normal repair line being set to be the same as each other (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0060).  

Regarding claim 11, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 10 on which this claim depends.
Kim et al. further teach wherein, when a combination of the address is the same as the address information 15on the fourth failed signal line in the column operation, the second repair circuit converts the combination of the address into the address information on the normal repair line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058).  

Regarding claim 12, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 9 on which this claim depends.
Kim et al. further teach wherein the flag 20generation circuit activates the flag when, based on the potential failure information and the normal repair information, the memory region information on the failure-adjacent signal line is different from the memory region information on the normal repair line and the address information on the failure-adjacent signal line is the same as 36PA4655-0 the address information on the normal repair line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052).  

Regarding independent claim 13, Kim et al. teach an apparatus comprising: 
a repair control circuit configured to generate, based on first 5failure information on a first failed signal line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061, 0065-0070 where failure info generated by the 1142 are stored in fail address register 1320_1, 1320_2…through signal line), and 
a flag generation circuit configured to generate a flag by comparing potential failure information on a failure-adjacent signal 10line with the redundancy repair information or configured to generate a flag by comparing the potential failure information with normal repair information for repairing a failed signal line in a memory region. (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061, 0065-0070 where 1345 is flag generation circuit).  

Even though Kim et al. teach redundancy memory cell but silent exclusively about redundancy repair information for repairing the first failed signal line in a redundancy region. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Kim et al. where memory cell 110 / 1110 include redundant memory cell / region which would be used to repair the fail memory for improving yield (see paragraph 0003).


Regarding claim 14, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Kim et al. further teach wherein the flag generation circuit activates the flag when, based on the potential failure information and the redundancy repair information, address 15information on the failure-adjacent signal line is the same as address information on the first failed signal line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052).  

Regarding claim 15, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Kim et al. further teach wherein, when second failure information on a second failed signal line is input and 20address information on the second failed signal line is the same as the address information on the first failed signal line, the repair control circuit generates the normal repair information for repairing the second failed signal line with a normal repair line in the memory region (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058).  

Regarding claim 16, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Kim et al. further teach wherein the flag generation circuit activates the flag when, based on the potential failure information and the normal repair information, the address information on the failure-adjacent signal line is the same as the 5address information on the normal repair line (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061).  

Regarding claim 17, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Kim et al. further teach wherein, when the second failure information is input and address information on the second failed signal line is the same as the address information on 10the first failed signal line, the repair control circuit generates the redundancy repair information for repairing the normal repair line in the redundancy region (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052).  

Regarding claim 18, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 15 on which this claim depends.
Kim et al. further teach wherein, when the 15second failure information is input and address information on the second failed signal line is different from the address information on the first failed signal line, the repair control circuit generates the redundancy repair information for repairing the second failed signal line in the redundancy region (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0060).  

Regarding claim 19, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 13 on which this claim depends.
Kim et al. further teach further comprising: a potential failure information generation circuit configured to generate the potential failure information by detecting, based on third failure information on a third failed signal line and fourth failure 38PA4655-O information on a fourth failed signal line, whether the third failed signal line and the fourth failed signal line are adjacent to each other (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061, 0065).  

Regarding claim 20, Kim et al. teach all claimed subject matter as applied in prior rejection of claim 19 on which this claim depends.
Kim et al. further teach wherein the 5potential failure information generation circuit generates the potential failure information based on the third failure information and the fourth failure information, and address information of the potential failure information has a combination successive to the address information of the third and fourth failure information (see Fig. 1-5, 9-10 and paragraph 0024-0027, 0030-0031, 0034-0042, 0044-0045, 0049-0052, 0058-0061, 0065-0070).
Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.
Applicant argues (see page 11 of remarks) that Kim do not disclose, --a flag generation circuit configured to generate a flag by comparing potential failure information ... with normal repair information for repairing a failed signal line in a memory region--. ". Examiner respectfully disagrees with this statement.
First, as per independent claim 1 and 13, the newly added limitation “or with normal repair information for repairinq a failed siqnal line in a memory reqion” is not further limiting the overall limitation because of the limitation “or”. Examiner would consider only one scenario and Kim reference still would be applicable.
Second, as per claim 1 and 13, the flag is generated by comparing failure and redundancy repair information where the limitation “information” would be interpreted very broadly. In this case, the information can be related to repair address information or any repair information. Also, the limitation “redundancy” is very broad where it can be row / column redundant or any good row / column replacing fail row / column would be called redundant row / column as the limitation “redundancy” did not specify further.
In Fig. 10, step S122-S123, paragraph 0128-0129, Kim et al. teach comparing row address with fail row address to activate flag signal. Here, fail row address is comparing good row address or redundant address to generate flag signal. Also, in paragraph 0026, 0049,  0051, 0065, 0093 Kim et al. teach redundancy memory cells / row included in Bank 1110 where redundancy word line is selected to repair the fail row. The unit 1340, 1360 generated flag signal based on comparison of fail address and good / repair address (also can be redundant address). So, Kim et al. actually teach the limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is (571)273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824